Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelton et al. (Pub. No.: US 2014/0184083), in view of Caicedo et al. (WO2017121652A1).
Regarding Claim 1, Pelton teaches, in Figure 2, a verification device (220) for verifying a lighting system (202, 230) comprising multiple luminaires (230), light sensors (241) and occupancy sensors (242), the lighting system being configured to control said multiple luminaires at least partly in response to said occupancy sensors and partly in response to said light sensors ([0039]), the verification device comprising: a communication interface (250) arranged to receive: energy consumption data indicating energy consumption of one or more of the luminaires ([0033]), occupancy data indicating detected occupancy of one or more occupancy sensors (see Figure 2), at least one of the luminaires being controlled dependent upon the one or more occupancy sensors, me period, said time period being during daytime; and a processor circuit (220, 245). 
Pelton does not teach computing an energy consumption estimate and comparing the energy consumption estimate to the actual detected energy consumption data. Caicedo, in the same field of endeavor, teaches a lighting system comprising an energy-use prediction model, wherein the model further comprises estimating daytime energy use and comparing the estimated energy use to the actual energy use and generating a signal if the difference between the estimated and actual energy use is above a certain threshold (page 17, lines 14-22; page 20, lines 24-25). Prior to the effective filing date, it 
Regarding Claim 2, Pelton, in view of Caicedo, teaches a verification device as in claim 1 configured to verify configuration of the lighting system with access to the light sensor measurements. Pelton does not teach verifying configuration of the lighting system without access to the light sensor measurements. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to verify configuration of the lighting system without access to the light sensor measurements, to confirm the functionality of the light sensors within the system.
Regarding Claim 3, Pelton, in view of Caicedo, teaches a verification device as in claim 1, wherein the processor circuit is configured to compute a residual signal as the difference between the received energy consumption and the estimated energy consumption, wherein detecting a conformance within a threshold comprises detecting that the residual signal is above a threshold (Caicedo, page 17, lines 13-22). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to detect that  the residual signal is below a threshold, since the threshold is a chosen data point and a mere matter of design of the system.
Caicedo teaches detecting that the residual signal is above a threshold. Caicedo does not teaches detecting that the residual signal is below a threshold.
Regarding Claim 4, Pelton, in view of Caicedo, teaches a verification device as in wherein computing the energy consumption estimate comprises: estimating which of the one or more luminaires are turned on from the occupancy data, estimating the energy consumption of the luminaires which are estimated to be turned on (Caicedo, page 9, lines 3-25).
Regarding Claim 5, Pelton, in view of Caicedo, teaches a verification device as in wherein computing the energy consumption estimate comprises: -estimating a dimming level of the one or more 
Regarding Claim 6, Pelton, in view of Caicedo, teaches a verification device as in wherein the lighting system is configured to control the multiple luminaires according to a lighting model (Pelton [0138]; Caicedo, page 3, lines 4-5), said lighting model taking as input data of the occupancy sensors and the light sensors, and configured to produce as output a control signal for the luminaires, wherein computing the energy consumption estimate comprises: determining the response of the lighting model on the basis of the received occupancy data and constant lighting data, summing the estimated energy consumption.
Regarding Claim 7, Pelton, in view of Caicedo, teaches a verification device as in claim 6, wherein the constant lighting data is lighting data which corresponds to a dark room without illumination (Caicedo, page 10, lines 22-23).
Regarding Claim 8, Pelton, in view of Caicedo, teaches a verification device as in comprising a configuration storage (Pelton, [0046]), the configuration storage storing one or more of: an assignment of luminaires to occupancy sensors, rated power consumption of the luminaires, a location of the luminaires, and, a dimming relation between occupancy sensors and luminaires.
Regarding Claim 11, Pelton, in view of Caicedo, teaches a verification device as in claim 2 in combination with any one of the preceding claims, wherein the communication interface (250) is arranged to receive external lighting data, e.g., from a building light sensor arranged outside of the building, or blind configurations (Pelton, [0038]), the processor circuit (220, 245) being arranged to compute a correlation between the residual signal and the external lighting data and to transmit the signal if the correlation is below a threshold.
Regarding Claim 12, Pelton teaches, in Figure 2, a lighting system comprising multiple luminaires (230), light sensors (241),  occupancy sensors (242), and a lighting controller (220, 245), the lighting 
Regarding Claim 13, Pelton teaches a verification method (see Figure 2) for a lighting system, said lighting system comprising multiple luminaires (230), light sensors (241) and occupancy sensors (242), the lighting system being configured to control said multiple luminaires at least partly in response to said occupancy sensors and partly in response to said light sensors ([0039]), the method comprising:  receiving energy consumption data indicating energy consumption of one or more of the luminaires, and receiving occupancy data indicating detected occupancy of one or more occupancy sensors, at least one of the luminaires being controlled dependent upon the one or more occupancy sensors ([0033]).
Pelton does not teach computing an energy consumption estimate and comparing the energy consumption estimate to the actual detected energy consumption data. Caicedo, in the same field of endeavor, teaches a lighting system comprising an energy-use prediction model, wherein the model further comprises estimating daytime energy use and comparing the estimated energy use to the actual energy use and generating a signal if the difference between the estimated and actual energy use is above a certain threshold (page 17, lines 14-22; page 20, lines 24-25). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the verification device taught by Pelton by estimating energy-use and comparing the estimated energy use to the actual energy use as taught by Caicedo, to accurately control the lighting system for efficient energy conservation.
Regarding Claim 14, Pelton, in view of Caicedo, teaches a computer readable medium comprising non-transitory data representing instructions to cause a processor system to perform the method according to claim 13 ([0111, 0117]).


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.